Citation Nr: 0412436	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  00-09 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel



INTRODUCTION


The veteran had active military service from February 1941 to 
July 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision which denied 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement in June 1999.  The 
RO issued a statement of the case in October 1999, and the 
appellant perfected her appeal in May 2000.

In her May 2000 VA Form 9, the appellant requested a hearing 
before a Board Member, referred to as a Veterans Law Judge, 
in Washington, D.C.  In a March 2001 letter, the appellant 
was notified of the scheduled hearing date on May 1, 2001.  
The appellant later cancelled this hearing in an April 2001 
letter and requested review of her appeal by the Board.

Subsequently, the Board requested a medical specialist's 
opinion concerning this appeal.  Specifically, the advisory 
opinion was requested to address the relationship, if any, 
between the veteran's service-connected disabilities and his 
cause of death.  The appellant was notified of this request 
in a January 2003 letter.  In October 2003, the case was 
returned to the Board, absent the medical advisory opinion.  
In January 2004, the Board re-submitted the request.  The 
physician's opinion report was received by the Board in 
February 2004.  The appellant's representative was provided a 
copy of the medical opinion in March 2004.  Later that month, 
the representative advised the Board he had nothing further 
to add.

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND


It is the appellant's contention that the veteran's lung 
cancer, and ultimate cause of death, was related to his 
service-connected pleurisy, or in the alternative, to his 
chronic smoking during and after his release from service.  

The veteran's death certificate shows that he died at the age 
of 76 years on October [redacted], 1998, and that the immediate cause 
of death was lung cancer, with additional causes listed as 
pulmonary fibrosis and chronic obstructive pulmonary disease.  
At the time of his death, the veteran was service-connected 
for shell fragment wound, left elbow, which had been rated 10 
percent disabling, and chronic pleurisy, malaria and varicose 
veins, all rated as non-compensably disabling.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2003).  As is apparent from the Introduction above, 
this appeal was certified to the Board after the enactment of 
the VCAA.  That being so, the appellant has never been 
advised of its contents, including her rights and obligations 
under it.  Therefore, it will be necessary to accomplish this 
before a final decision is entered.  Further, since 
additional evidence has been obtained in this case, (the 
opinion the Board requested, and additional evidence could be 
submitted), no harm would accrue if this additional evidence 
was considered in the first instance by the RO under these 
circumstances.  

Accordingly, the Board REMANDS this case for the following:


1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  Thereafter readjudicate the issue 
shown on the title page of this remand.  
If the benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken, a summary of the relevant 
evidence, and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




